Citation Nr: 0733811	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-28 072	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee





THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) medical healthcare 
system.





ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 determination by the Department 
of Veterans Affairs Medical Center (VAMC) in Mountain Home, 
Tennessee, which denied the veteran's enrollment in the VA 
medical healthcare system.

In August 2005, the veteran requested a hearing before the 
Board sitting at the RO.  The veteran failed to report for 
the hearing scheduled for June 2006, despite being informed 
as to the date and time of the hearing.  The Board considers 
the request for hearing withdrawn.


FINDINGS OF FACT

1.  The veteran does not have a compensable service connected 
disability or any special eligibility attributes that might 
qualify him for an improved priority group, and has failed to 
qualify for VA medical care with a co-payment.  He is in 
priority group 8.

2.  The veteran's application for enrollment in the VA 
medical healthcare system was received after January 17, 
2003.


CONCLUSIONS OF LAW

1.  The VAMC appropriately placed the veteran in Priority 
Group 8 for determining entitlement to enrollment in, and 
access to, VA medical care benefits.  38 U.S.C.A. §§ 1705, 
1706 (West 2002); 38 C.F.R. § 17.36 (2007).

2.  The criteria for basic eligibility requirements for 
enrollment in, and access to, VA medical care benefits are 
not met.  38 U.S.C.A. §§ 1705, 1706; 38 C.F.R. § 17.36.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
because the law, and not the evidence, is dispositive of the 
appeal, the VCAA is not applicable.  Mason v. Principi, 16 
Vet. App. 129 (2002).

Law and Regulations

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system.  38 U.S.C.A. § 1710 
(West 2002); 38 C.F.R. § 17.36(a) (2007).  A veteran may 
apply to be enrolled in the VA healthcare system at any time.  
To be enrolled, a veteran must submit a Form 10-10EZ to a VA 
medical facility.  38 C.F.R. § 17.36(d)(1).

Upon receiving a completed VA Form 10-10EZ, the appropriate 
VA personnel will accept a veteran as an enrollee after 
determining if the veteran is in a priority category that is 
eligible for enrollment.  If a veteran is not found to be in 
a priority category that is eligible for enrollment, VA will 
notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).

The Secretary determines which categories of veterans are 
eligible to be enrolled.  There are 8 possible categories for 
which a veteran may qualify.  38 C.F.R. § 17.36(b); see also 
38 U.S.C.A. § 1705.  The order of priority of enrollment for 
VA healthcare benefits is as follows:

Category (1) is for veterans who have a singular or 
combined rating of 50 percent or more based on one 
or more service connected disabilities or 
unemployability.

Category (2) is for veterans who have a singular or 
combined rating of 30 or 40 percent based on one or 
more service connected disabilities.

Category (3) is for veterans who are former 
prisoners of war; for veterans awarded the Purple 
Heart; for veterans with a single or combined 
rating of 10 percent or 20 percent based on one or 
more service connected disabilities; for veterans 
who were discharged or released from active 
military service for a disability incurred or 
aggravated in the line of duty; veterans who 
receive disability compensation under 38 U.S.C.A. § 
1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 
1151, but only to the extent that such veterans' 
continuing eligibility for health care is provided 
for in the judgment or settlement described in 38 
U.S.C.A. § 1151; for veterans whose entitlement to 
disability compensation is suspended because of the 
receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating 
level due to multiple noncompensable service 
connected disabilities that clearly interfere with 
normal employability.

Category (4) is for veterans who receive increased 
pension based on their need for regular aid and 
attendance or by reason of being permanently 
housebound and other veterans who are determined to 
be catastrophically disabled by the Chief of Staff 
(or equivalent medical official) at the VA facility 
where they were examined.

Category (5) is for veterans not covered by 
Categories (1) through (4) who are unable to defray 
the expenses of necessary care under 38 U.S.C.A. § 
1722(a).

Category (6) is for veterans of the Mexican border 
period or of World War I; for veterans solely 
seeking care for a disorder associated with 
exposure to a toxic substance or radiation, for a 
disorder associated with service in the Southwest 
Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat 
in a war after the Gulf War or during a period of 
hostility after November 11, 1998; and for veterans 
with 0 percent service connected disabilities who 
are nevertheless compensated, including veterans 
receiving compensation for inactive tuberculosis.

Category (7) is for veterans who agree to pay the 
United States the applicable co-payment determined 
under 38 U.S.C.A. § 1710(f) and 1710(g) if their 
income for the previous year constitutes "low 
income" under the geographical income limits 
established by the Department of Housing and Urban 
Development (HUD) for the fiscal year that ended on 
September 30 of the previous calendar year.  See 42 
U.S.C.A. § 1437a(b)(2).

Finally, Category (8) is for veterans not included 
in priority category 4 or 7, who are eligible for 
care only if they agree to pay to the United States 
the applicable co- payment determined under 38 
U.S.C.A. § 1710(f) and 1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which he or she qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness is also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).

Most importantly in this case, as of January 17, 2003, VA 
will not enroll in the VA healthcare system those veterans 
who fall in priority category 8 and who either were not in an 
enrolled status on January 17, 2003, or who requested 
disenrollment after that date.  38 U.S.C.A. §§ 1710, 1721; 38 
C.F.R. § 17.36(c)(2); 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).

Factual Background and Analysis

The veteran indicated on his January 2005 Form 10-10EZ that 
he did not have any service connected disabilities, was not a 
prisoner of war, was not receiving a VA pension, and was not 
exposed to toxins in the Gulf War, agent orange, or 
radiation.  His Form DD 214 reflects that he was not awarded 
the Purple Heart medal.  There is no evidence that the 
veteran is in receipt of benefits under 38 U.S.C.A. § 1151, 
or that he is receiving compensation at the 10 percent rating 
level due to multiple noncompensable service connected 
disabilities; he has not been determined to be 
catastrophically disabled.  Thus, he does not meet the 
eligibility criteria for priority groups 1 through 4.  38 
C.F.R. § 17.36(b)(1)-(4).

The veteran has not been shown to be unable to defray the 
expenses of necessary care under 38 U.S.C.A. § 1722(a).  
Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act; if he is 
in receipt of pension under section 1521 of title 38; or if 
his attributable income (and net worth) is not greater than 
the amount set forth in 38 U.S.C.A. § 1722(b).  See 38 
U.S.C.A. §§ 1503, 1522, 1722.

The record does not show that the veteran has been approved 
under title XIX of the Social Security Act (Medicaid), and he 
is not shown to be in receipt of a VA pension.  Regarding the 
third eligibility criteria for priority group 5, the income 
threshold is updated annually.  For 2004, the income 
threshold was $25,842 for a single veteran with no 
dependents, and $31,013 for a veteran with one dependent.  
See VHA Directive 2004- 071 (December 17, 2004).  On his Form 
10-10EZ, the veteran reported a dependent spouse, and listed 
gross annual income from employment of $2000, net income from 
farm, ranch, property or business of $2000, and $27,900, from 
"other income."  He noted non-reimbursed medical expenses 
of $436.  After deduction of these expenses, which are 
excluded from income pursuant to 38 C.F.R. § 3.272(g), the 
veteran's income of $31,464 exceeds the 2004 threshold.

Moreover, the veteran reported an additional $85,000 in net 
worth, consisting of cash, stocks, bonds, and other assets, 
and unknown market value of land and buildings minus 
mortgages and liens, excluding his primary home.  The 
Secretary may refuse to make a determination that the 
veteran's attributable income is not greater than the 
threshold if the corpus of the estate is such that under all 
the circumstances it is reasonable that some part of the 
corpus of the estate be consumed for the veteran's 
maintenance.  38 U.S.C.A. § 1722(d)(1).  The terms "corpus of 
the estate" and "net worth" mean the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the appellant, except the appellant's 
dwelling (single family unit), including a reasonable lot 
area, and personal effects suitable to and consistent with 
the appellant's reasonable mode of life. 38 C.F.R. § 
3.275(b).  It is noted that the veteran's reported net worth 
of $85,000 far exceeds the 2004 income threshold.

In his August 2005 Form 9 the veteran contends he should be 
placed in a higher category because he paid enough to doctors 
and medical caregivers that that his income and assets fell 
below the income threshold, however, the veteran has not 
submitted any updated information regarding his net worth.  
The veteran's reported income from his retirement annuity and 
Social Security benefits exceeds the VA income threshold for 
2004.  Further, based on his reported net worth of $85,000, 
and because he has not submitted an updated form 10-10EZR, he 
does not meet the eligibility criteria for any income-based 
priority group such as Group 5.  38 C.F.R. § 17.36(b)(5).

The veteran did not serve during the Mexican border period, 
World War I, the Gulf War, or after November 11, 1998, nor is 
he seeking care for a disorder associated with exposure to a 
toxic substance or radiation.  In addition, the record does 
not demonstrate that he has noncompensable service connected 
disabilities but is nevertheless receiving compensation.  
Therefore, he does not meet the eligibility criteria for 
priority group 6.  38 C.F.R. § 17.36(b)(6).

In his Form 10-10EZ, the veteran indicated that he would be 
willing to pay the applicable co-payment if it was determined 
that his household income (combined income and net worth) 
exceeded established thresholds.  The veteran resides in 
Abingdon, Virginia.  The 80-percent-of-median family income 
cut-off defined as low income for a single person with no 
dependents was $25,250 in fiscal year 2004 and $28,850 for a 
person with one dependent.  Fiscal Year Income Limits for the 
Public Housing and Section 8 (2004), U.S. Department of 
Housing and Urban Development.

The veteran's income and net worth as reported on the January 
2005 Form 10-10EZ clearly exceed the low income threshold for 
the preceding fiscal year.  See 42 U.S.C.A. § 1437a(b)(2).  
Again, while the veteran indicated in his Form 9 that his 
unreimbursed medical expenses lowered his actual countable 
income, putting him below the established means test, he did 
not or submit an updated Form 10-10EZR.  As the veteran has 
not submitted such an updated form, and his income and net 
worth assets as reported on the Form 10-10EZ exceed the low 
income threshold for his county of residence, he does not 
meet the eligibility criteria for priority group 7.  38 
C.F.R. § 17.36(b)(7).

Therefore, the veteran is in priority group 8.  Because he 
applied for enrollment after January 17, 2003, he is not 
eligible for enrollment.  38 C.F.R. § 17.36(c)(2).

The veteran's service is recognized and appreciated, and the 
Board is sympathetic to his circumstances, however, the Board 
is bound by the statutes and regulations governing 
entitlement to VA benefits.  38 U.S.C.A. § 7104(c).  In a 
case such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim must be 
denied because of the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, 
because the law, rather than the facts of the case, is 
controlling, the provisions of 38 U.S.C.A. § 5107(b) are not 
for application.




ORDER

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) medical healthcare system 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


